DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed 03/07/2022 (“Amendment”). Claims 1, 3-8, and 10-14 are currently under consideration. The Office acknowledges the amendments to claims 1 and 8. 
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1 and 3-7 are directed to a “method,” which describes one of the four statutory categories of patentable subject matter, i.e., a process. Claims 8 and 10-14 are directed to a “device,” which describes one of the four statutory categories of patentable subject matter, i.e., a machine.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claims 1 and 8 recite (“set forth” or “describe”) the abstract idea of a mental process, substantially as follows: 
estimating a power of the reflected signal, to determine an intensity of the reflected signal; determining an intensity of a probe signal having a first frequency according to the intensity of the reflected signal; performing summation to the reflected signal and the probe signal having the first frequency, to generate a summation signal; and performing a subspace analysis of a first dimension to the summation signal, to generate an analytic result, to determine a frequency of the physiological signal; wherein the probe signal is independent of a noise.
In claim 1, the estimating/determining/performing steps can be practically performed in the human mind, with the aid of a pen and paper, and in claim 8, they can be performed in the human mind, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to see a printout of the received physiological and probe signals, they would be able to estimate a power of the reflected signal, determine an intensity of the reflected signal, and determine an intensity of a probe signal (e.g. based on visual observation), perform summation on the signals (e.g. by drawing. Alternatively, the functions corresponding to the signals could be mathematically manipulated), and to perform the subspace analysis to determine a particular frequency (through linear algebra and eigenvector/value matrix manipulation). There is nothing to suggest an undue level of complexity in the estimation, summation, or subspace analysis. Therefore, a person would be able to perform the calculations mentally or with pen and paper.
Prong Two: Claims 1 and 8 do not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. a probing circuit and an analyzing circuit to perform the calculations), and
add insignificant extra-solution activity (the pre-solution activity of: receiving the reflected signal; using generic data-gathering components (e.g. a receiver - recited at a high level of generality)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the calculated frequency is not outputted in any way such that a diagnostic benefit is realized. The structural elements are not sufficiently detailed to constitute a “particular machine.” Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1 and 8 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above (the elements are involved in pre-solution activity, the result of the abstract idea is not outputted in any way, no improvement to the technology is evident, and no particular machine is recited).
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe the abstract idea (e.g. determining frequency or else increasing a dimension for performing subspace analysis based in certain conditions (claims 4, 5, 11, and 12), etc.),
further describe the pre-solution activity (or the structure used in for such activity) (e.g. filtering the reflected signal (claims 3 and 10), recording an amplitude and converting the signal to a frequency domain (claims 6 and 13), etc.), and
describe field-of-use context (e.g. wherein the frequency corresponds to a heartbeat, a breath, or a blood pressure (claims 7 and 14), etc.).
These recitations also do not include e.g. sufficient structure to be considered practical application via a “particular machine.” The filter, for example, is recited at a high level of generality. See MPEP 2106.05(b). Further, it is unclear how the processing is different than/an improvement over the MUSIC algorithm. At Step 2B, the additional elements are not considered “significantly more” because they too are directed to the abstract idea, or else are pre-solution activity and field-of-use.
Therefore, taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2017/0105659 (“Kiaei”).
Regarding claim 1, Kiaei discloses [a] method of analyzing a physiological signal (Abstract, determining a rate of repetitive bodily motion), comprising: receiving a reflected signal corresponding to the physiological signal reflected by a user (Fig. 1, receiving reflected RF signal 30); estimating a power of the reflected signal, to determine an intensity of the reflected signal (Kiaei: ¶¶s 0048, 0044, etc.: determining the ratio TX/RX, which represents coupling power and is considered a power of the reflected signal because it contributes to the power of the reflected signal, and is used to determine an intensity of the reflected signal because again, it is a factor in e.g. the amplitude of the signal shown in the bottom-left of Fig. 4 (associated with the undesirable power directly from the transmitter antenna itself that is then found in the reflected signal)); determining an intensity of a probe signal having a first frequency according to the intensity of the reflected signal (Kiaei: ¶¶s 0048, 0044, etc.: determining the ratio TX/RX includes determining the power of the transmission (TX), which corresponds to the probe signal. The transmission has a first frequency as described in ¶ 0029 and shown in Fig. 4); performing summation to the reflected signal and the probe signal having the first frequency (Fig. 4 shows mixers with the input signals including (1) the reflected signal 30, as modified by a transformer balun and low-noise amplifiers (¶ 0041), and (2) outputs of a local oscillator that generates in-phase and quadrature signals (Fig. 4, LO GEN 16, ¶ 0041). The probe signal goes both to the transmitter and to the receiver as a local oscillation (¶¶s 0035, 0041, transmit local oscillation and receive local oscillation). The receive local oscillation is then summed with the reflected signal as described in ¶ 0041), and the mixers perform summation as indicated in ¶ 0042 (the formulas show that the signals from the oscillator are both added to and subtracted from the reflected signal))), to generate a summation signal (the outputs of the mixers); and performing a subspace analysis of a first dimension to the summation signal, to generate an analytic result, to determine a frequency of the physiological signal (Fig. 6, frequency estimation algorithm 60, which is e.g. the MUSIC algorithm as described in ¶ 0049 (as well as Applicant’s own specification as filed at ¶¶s 0028, 0042, 0044, etc.). As described in ¶ 0049, this algorithm performs a subspace analysis on the signal subspace having N dimensions. The result is a spectral density function which can be used to identity repetitive bodily motions (element 62 in Fig. 6)).
Regarding claim 8, Kiaei discloses [a]n analyzing device (Fig. 1, monitoring system 10), for analyzing a physiological signal (Abstract, determining a rate of repetitive bodily motion), the analyzing device comprising: a receiver (Figs. 1 and 4, the antenna, transformer balun, and LNAs of receiver section 18), configured to receive a reflected signal corresponding to the physiological signal reflected by a user (Fig. 1, receiving reflected RF signal 30); a probing circuit, coupled to the receiver (Fig. 4, LO GEN 16 and the mixers of the receiver section 18, as shown, as well as e.g. functions 54, 56, and 58 of the processing module 22 shown in Fig. 6), configured to determine an intensity of a probe signal having a first frequency according to an intensity of the reflected signal (Kiaei: ¶¶s 0048, 0044, etc.: determining the ratio TX/RX includes determining the power of the transmission (TX), which corresponds to the probe signal. The transmission has a first frequency as described in ¶ 0029 and shown in Fig. 4), and to perform summation to the reflected signal and the probe signal having the first frequency (Fig. 4 shows mixers with the input signals including (1) the reflected signal 30, as modified by a transformer balun and low-noise amplifiers (¶ 0041), and (2) outputs of a local oscillator that generates in-phase and quadrature signals (Fig. 4, LO GEN 16, ¶ 0041). The probe signal goes both to the transmitter and to the receiver as a local oscillation (¶¶s 0035, 0041, transmit local oscillation and receive local oscillation). The receive local oscillation is then summed with the reflected signal as described in ¶ 0041, and the mixers perform summation as indicated in ¶ 0042 (the formulas show that the signals from the oscillator are both added to and subtracted from the reflected signal))), to generate a summation signal (the outputs of the mixers); and an analyzing circuit, coupled to the probing circuit (Fig. 6, elements 60 and 62 of processing module 22, coupled to the output of the receiver section 18 as shown in Fig. 1), configured to perform a subspace analysis of a first dimension to the summation signal, to generate an analytic result, to determine a frequency of the physiological signal (Fig. 6, frequency estimation algorithm 60, which is e.g. the MUSIC algorithm as described in ¶ 0049 (as well as Applicant’s own specification as filed at ¶¶s 0028, 0042, 0044, etc.). As described in ¶ 0049, this algorithm performs a subspace analysis on the signal subspace having N dimensions. The result is a spectral density function which can be used to identity repetitive bodily motions (element 62 in Fig. 6)); wherein the probing circuit estimates a power of the reflected signal, and the analyzing circuit determines the intensity of the reflected signal according to the power of the reflected signal (Kiaei: ¶¶s 0048, 0044, etc.: determining the ratio TX/RX, which represents coupling power and is considered a power of the reflected signal because it contributes to the power of the reflected signal, and is used to determine an intensity of the reflected signal because again, it is a factor in e.g. the amplitude of the signal shown in the bottom-left of Fig. 4 (associated with the undesirable power directly from the transmitter antenna itself that is then found in the reflected signal)).
Regarding claims 3 and 10, Kiaei discloses all the features with respect to the corresponding claims 1 and 8, as outlined above. Regarding claim 3, Kiaei further discloses filtering the reflected signal, to preserve a first frequency band which comprises the frequency of the physiological signal in the reflected signal (Kiaei: Fig. 4, LPF 40 for filtering the received signals in receiver section 18 - note that the frequency band of the physiological signal in the reflected signal is preserved, as shown in Fig. 6 (f.sub.res and f.sub.hr are preserved)).
Claim 10 is rejected in like manner (LPF 40 being the filter).
Regarding claims 6 and 13, Kiaei discloses all the features with respect to the corresponding claims 1 and 8, as outlined above. Regarding claim 6, Kiaei further discloses wherein the step of performing summation to the reflected signal and the probe signal having the first frequency further comprises: recording an amplitude of the reflected signal, so as to convert the reflected signal from a time domain to a frequency domain (Kiaei: Fig. 6 shows a frequency estimation algorithm step and ¶ 0049 describes generation of an estimated spectral density P(f), which means that eventually, the frequency domain is used to analyze the physiological parameters. Fig. 3 shows how at least a portion of the reflected signal is originally captured - as a time-based displacement having different amplitudes over time for the heart beat and respiration portions. Frequencies are extracted based on the amplitudes of these time-domain signals (because the amplitudes define the variation in the signal) - also see Fig. 5, showing the received signal as “r(t),” but again, describing identification of the physiological parameters based on frequency (¶ 0044)).
Claim 13 is rejected in like manner.
Regarding claims 7 and 14, Kiaei discloses all the features with respect to the corresponding claims 1 and 8, as outlined above. Regarding claim 7, Kiaei further discloses wherein the frequency of the physiological signal corresponds to at least one of a heartbeat, a breath and a blood pressure of the user (Kiaei: Fig. 3, heart beat and respiration - also see the output of e.g. Fig. 6, HR and RR).
Claim 14 is rejected in like manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kiaei in view of US Patent Application Publication 2018/0024235 (“Hong”).
Regarding claim 4, it is noted that because it is a method claim and the condition (“when … greater than a predetermined intensity”) need not be satisfied, the prior art need not teach the result (“determining the frequency”). Nonetheless, to facilitate compact prosecution, the following art rejection is set forth: Kiaei teaches all the features with respect to claim 1, as outlined above. Kiaei does not appear to explicitly teach wherein the step of performing the subspace analysis of the first dimension to the summation signal, to generate the analytic result comprises: when the analytic result indicates that an intensity of the summation signal at the first frequency is greater than a predetermined intensity, determining the frequency of the physiological signal of the user.
Hong teaches a well-known RADAR technique that detects a target when the signal power in a data cell exceeds a dynamically set threshold (¶ 0049).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use thresholding in Kiaei as in Hong, thereby enabling target detection and associated physiological calculations (heart rate, respiration, etc.) based on cells with data, according to the well-known technique (Hong: ¶ 0049), and for the purpose of reducing noise (Hong: ¶ 0049, i.e., not considering cells with power below the threshold).
Regarding claim 5, it is noted that because it is a method claim and the condition (“when … smaller than or equal to the predetermined intensity”) need not be satisfied, the prior art need not teach the result (“increasing the first dimension… and repeatedly performing the subspace analysis”). However, because the conditions in claims 4 and 5 cover all possible scenarios with respect to the threshold, at least one of them must occur. Therefore, the claim is rejected based on the condition of claim 4. I.e., Kiaei-Hong teaches all the features with respect to claim 4, as outlined above. Therefore, the elements of claim 5 are satisfied.
Regarding claim 11, Kiaei teaches all the features with respect to claim 8, as outlined above. Kiaei does not appear to explicitly teach wherein the analyzing circuit is further configured to perform the following step, to perform the subspace analysis of the first dimension to the summation signal, to generate the analytic result: when the analytic result indicates that an intensity of the summation signal at the first frequency is greater than a predetermined intensity, determining the frequency of the physiological signal of the user.
Hong teaches a well-known RADAR technique that detects a target when the signal power in a data cell exceeds a dynamically set threshold (¶ 0049).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use thresholding in Kiaei as in Hong, thereby enabling target detection and associated physiological calculations (heart rate, respiration, etc.) based on cells with data, according to the well-known technique (Hong: ¶ 0049), and for the purpose of reducing noise (Hong: ¶ 0049, i.e., not considering cells with power below the threshold).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kiaei-Hong in view of US Patent Application Publication 2011/0025563 (“Ferreol”).
Regarding claim 5, although it is rejected as noted above, to facilitate compact prosecution, the following art rejection is also set forth: Kiaei-Hong teaches all the features with respect to claim 4, as outlined above. Kiaei-Hong does not appear to explicitly teach wherein the step of performing the subspace analysis of the first dimension to the summation signal, to generate the analytic result comprises: when the analytic result indicates that the intensity of the summation signal at the first frequency is smaller than or equal to the predetermined intensity, increasing the first dimension by a predetermined dimension, and repeatedly performing the subspace analysis until the analytic result indicates that the intensity of the summation signal at the first frequency is greater than the predetermined intensity.
Ferreol teaches performing a spatial smoothing technique which involves increasing the rank of a covariance matrix until the MUSIC algorithm is able to be applied (¶ 0046).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to iteratively increase the rank of the covariance matrix of Kiaei (Fig. 6) as in Ferreol, thereby performing spatial smoothing, for the purpose of being able to apply the contemplated MUSIC algorithm (Kiaei: ¶ 0049) without having to apply any other algorithms (Ferreol: ¶¶s 0045 and 0046, the Maximum Likelihood algorithm having high calculation cost).
Regarding claim 12, Kiaei-Hong teaches all the features with respect to claim 11, as outlined above. Kiaei-Hong does not appear to explicitly teach wherein the analyzing circuit is further configured to perform the following step, to perform the subspace analysis of the first dimension to the summation signal, to generate the analytic result: when the analytic result indicates that the intensity of the summation signal at the first frequency is smaller than or equal to the predetermined intensity, increasing the first dimension by a predetermined dimension, and repeatedly performing the subspace analysis, until the analytic result indicates that the intensity of the summation signal at the first frequency is greater than the predetermined intensity.
Ferreol teaches performing a spatial smoothing technique which involves increasing the rank of a covariance matrix until the MUSIC algorithm is able to be applied (¶ 0046).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to iteratively increase the rank of the covariance matrix of Kiaei (Fig. 6) as in Ferreol, thereby performing spatial smoothing, for the purpose of being able to apply the contemplated MUSIC algorithm (Kiaei: ¶ 0049) without having to apply any other algorithms (Ferreol: ¶¶s 0045 and 0046, the Maximum Likelihood algorithm having high calculation cost).

Response to Arguments
Applicant’s arguments filed 03/07/2022 have been fully considered. The amendments with respect to the rejections under 35 USC 112(a) are persuasive, and the rejections are accordingly withdrawn. 
The arguments and amendments with respect to the rejections under 35 USC 102 are not persuasive. Although Kiaei does not include an intensity or amplitude variable in the formulas of ¶ 0041, its TX and RX signals nonetheless have a power component, as e.g. described with respect to TX/RX power coupling. The reflected signal has a power which may be different than the power of the transmitted signal because of the presence of the user or other interference. The intensity of the signal is the amplitude component of the power. Based on the TX/RX coupling, an intensity of the probe signal can be determined (even if not the full intensity) because the coupling is established beforehand (with no user present) and is then a correcting factor when the user is present. 
Further, it is again noted that there is a lack of particular definition of the probe signal, so that it remains broadly interpreted. And, there is a lack of meaningful distinction between a power and an intensity of either of the signals. 
In response to the arguments regarding the rejections under 35 USC 101, they are not persuasive. The claims are not directed to a practical application at least because the improvement described in the specification is not reflected in the claims. Further, the claimed processing (subspace analysis, etc.) alludes to the MUSIC algorithm, which is a known algorithm.
All claims remain rejected.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791